Citation Nr: 1436461	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO. 08-03 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for a service-connected skin disability, to include acne vulgaris.

2. Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 2000 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. In that decision, the RO granted service connection for acne vulgaris and assigned a noncompensable rating.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence of unemployability at any point during the appeals process, and therefore the Board finds that the issue of TDIU has not been raised by the record.

The Board remanded the issues on appeal for additional development November 2011. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An April 2013 Board decision denied the Veteran's claim for an initial compensable rating for acne vulgaris. A November 2013 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Partial Remand (JMPR), vacating and remanding that portion of the April 2013 Board decision that denied an increased rating for acne vulgaris. As such, the issue of entitlement to an initial compensable rating for acne vulgaris is again before the Board.

As part of its April 2013 decision, the Board also remanded the claim of entitlement to an initial compensable rating for migraines. As action has not yet been taken on that issue due to the intervening appeal to the Court, it is again remanded for further development in accordance with the remand directives.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an initial compensable rating for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected acne vulgaris is manifested by 3 percent of total body area affected, 3 percent of exposed areas affected, and constant or near constant systemic treatment with antibiotics; but not by at least 5 percent of the entire body or at least 5 percent of exposed areas affected, or constant or near constant therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected acne vulgaris have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7899-7806 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in October 2012. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an initial compensable rating for service-connected acne vulgaris. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Generally, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected acne vulgaris is assigned a noncompensable rating by analogy to Diagnostic Code 7806. A noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected  and no more than topical therapy was required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. Id. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id.

Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id.

After consideration of all of the evidence of record, the Board finds that the Veteran's skin disability more nearly approximates the currently assigned noncompensable rating. The October 2012 VA examiner diagnosed the Veteran with acne vulgaris. Constant or near-constant treatment with erythromycin, taken orally, was noted, but the examiner did not indicate that there was any treatment with a corticosteroid or other immunosuppressive drug. Topical medication was also noted to have been used for less than 6 weeks over the prior 12-month period. The examiner characterized the Veteran's acne as superficial acne affecting less than 40 percent of her face, with no tumors, scarring, or debilitating effects. Overall, the examiner noted that the acne affected 3 percent of the Veteran's total body area and 3 percent of the exposed areas. No impact on the Veteran's ability to work was noted.

VA treatment records are silent for evidence of systemic treatment of the Veteran's acne with medications described as corticosteroids or immunosuppressive drugs. The records are also silent for estimates of percentage of body area affected, and do not indicate that the Veteran suffers from deep acne or any scarring. The Veteran has not made any statements concerning total body area affected. Thus, the objective medical evidence of record shows that the Veteran's service connected acne vulgaris affects less than 5 percent of her entire body or exposed areas, and therefore the preponderance of the medical evidence is against the assigning of an initial compensable rating on the basis of on body area or exposed area affected. 38 C.F.R. § 4.118, Diagnostic Code 7899-7806. 

However, the medical evidence does establish that the Veteran takes erythromycin orally on a constant or near constant basis, meaning the Veteran undergoes constant or near constant systemic therapy. Thus, the deciding factor in the case is whether or not such treatment with an antibiotic is of the level of severity contemplated by a higher rating, specifically a 60 percent rating, given the provided example of treatment with corticosteroids or other immunosuppressive drugs.

As noted above, the October 2012 VA examiner indicated that that the Veteran had constant of near constant systemic treatment with the antibiotic erythromycin. This was listed under the heading "other oral medications," and not as a systemic corticosteroid or other immunosuppressive medication, an antihistamine, or an immunosuppressive retinoid. Thus the October 2012 VA examiner differentiated between treatment with corticosteroids and other immunosuppressant drugs and the Veteran's current treatment with erythromycin. As stated above, the October 2012 VA examiner's opinion is competent and credible, and is therefore entitled to significant probative weight. Rodriguez-Nieves, 22 Vet. App. 302-05; Barr, 21 Vet. App. at 312.

In May 2013, VA obtained an outside medical opinion from a VA dermatologist requesting an opinion as to whether antibiotic treatment of her acneform disorder is considered to be of the same or similar level of treatment as systemic therapy such as corticosteroids or other immunosuppressive drugs. The VA physician indicated that the most likely side-effects of erythromycin are gastrointestinal in nature, but that immunosuppression is not a commonly listed side-effect. The examiner indicated that while erythromycin has some anti-inflammatory effects, these are not well understood, and that a review of medical literature concerning erythromycin and the immune system yielded no definite answer as to whether erythromycin inhibits, stimulates, or has no effect on the immune system. 

Based on this evidence, the physician stated that immunosuppression is not a commonly listed side effect of treatment with erythromycin, and there is no conclusive evidence in medical literature to determine that the Veteran's treatment is of a similar level of treatment as treatment with corticosteroids or other immunosuppressive therapy. However, the physician also noted that, typically, the opinion of most dermatologists would likely be that treatment with erythromycin is not on the same or similar level of immunosuppression as corticosteroids. There is no evidence that the opining physician was not competent or credible, and as his opinion is well supported by accurate facts, citations to medical literature, and a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Rodriguez-Nieves, 22 Vet. App. 302-05; Barr, 21 Vet. App. at 312.

The Veteran and her representatives contend that her prescribed oral erythromycin, although an antibiotic, is sufficiently comparable to treatment using corticosteroids or other immunosuppressive drugs that a higher rating is warranted. However, neither the Veteran nor her representative are competent to state that treatment with erythromycin, or any antibiotic, is of the same or similar severity as treatment with a corticosteroid or other immunosuppressive drugs, as to do so requires specialized medical knowledge. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran, through her representative, has submitted several abstracts from medical studies in support of their contention. A medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case. Wallin v. West, 11 Vet. App. 509, 514 (1998). 

First, all of the abstracts are too general in nature to provide, alone, the necessary evidence to show that treatment with erythromycin, an antibiotic, is the same as or similar to treatment with corticosteroids or other immunosuppressant drugs. See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). The submitted abstracts do not establish that erythromycin is the same as or similar to corticosteroids or other immunosuppressive drugs. None of the abstracts refer to erythromycin as being a corticosteroid or an immunosuppressant specifically, nor is treatment with erythromycin compared to treatment with either of those types of medications. While several of the abstracts note that antibiotics, such as erythromycin, have immunomodulatory effects, this only means that erythromycin is capable of adjusting immune response to a desired level, whether that be an increase or a decrease in immune system response. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 920 (32d ed. 2012). This does not establish that treatment with erythromycin is of the same or similar severity to treatment with corticosteroids or other immunosuppressant drugs. Other abstracts address the anti-inflammatory characteristics of erythromycin and its effect on immunity in immunodeficient animals, neither of which are relevant to the medical issue at hand.

The Veteran's representative in their July 2014 statement specifically quoted one abstract, entitled "Effects of Macrolides on Antigen Presentation and Cytokine Production by Dendritic cells and T Lymphocytes." The representative stated that "[t]he current medical literature supports [the Veteran's] position reporting that macrolides, as described by the medical specialist 'suppress the antigen specific immune responses.'" However, that quotation is not as definitive as it would seem. First, the quoted abstract discusses findings only with respect to macrolides generally, of which erythromycin is one, but not erythromycin specifically. Further, there is no evidence that erythromycin was one of the macrolides used in the study that generated the stated results.

Second, the quoted portion of the abstract has been taken out of context. The full two sentences state that "[t]he results showed similar tendencies for suppression of immune responses. These findings suggest that macrolides suppress the antigen-specific immune response of [dendritic cells] in vitro." Thus, the abstract does not affirmatively state that macrolides have an immunosuppressive effect or that they are the same as or similar to corticosteroids or other immunosuppressive drugs. Instead it only indicates that there is a possibility that macrolides generally can have immunosuppressive effects, and that this effect only applies to the antigen-specific immune response of dendritic cells. As the conclusion of the quoted abstract applied applies to a general class of antibiotics and only relates the listed effects to specific types of cells, the Board finds that the it does not relate specifically to the Veteran's case, and is therefore of no probative value.

As the abstracts submitted are entirely speculative, generic statements that do not address the specific facts of the case, namely whether treatment with erythromycin is of the same or similar severity as treatment with a corticosteroid or other immunosuppressive drugs, they are entitled no probative weight. Sacks, 11 Vet. App. at 316-17; Wallin, 11 Vet. App. at 514. As significant weight has been assigned to the two VA medical opinions and there is no other probative evidence of record, the Board finds that the preponderance of the evidence is against a finding that treatment with the antibiotic erythromycin is the same or similar to treatment with corticosteroids or other immunosuppressant drugs. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture, which is characterized by a 3 percent of the entire body and 3 percent of exposed areas affected, and oral systemic treatment with antibiotics, does not more nearly approximate the level of severity contemplated by a compensable rating. 38 C.F.R. § 4.118, Diagnostic Code 7899-7806. For these reasons, an initial compensable rating for service-connected acne vulgaris is not warranted in this case.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran's acne was not noted to have any characteristics of disfigurement, has not resulted in scarring covering an area of at least 6 square inches or that is unstable or painful, nor has it been attributed any other disabling effects. 38 C.F.R. § 3.4118, Diagnostic Codes 7800-7805. There is no evidence that the Veteran has deep acne affecting less than 40 percent of her face and neck or any other portion of her body, with the October 2012 VA examiner specifically finding that the Veteran's acne was superficial in nature. 38 C.F.R. § 4.118, Diagnostic Code 7828.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable evaluation for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. The preponderance of the evidence is against an initial compensable rating for the Veteran's acne vulgaris. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected acne of the face is manifested by a total body area affected of 3 percent and constant or near constant systemic treatment with antibiotics. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the skin. See 38 C.F.R. § 4.118, Diagnostic Code 7806. For all skin disabilities, the rating schedule contemplates functional loss, scarring, systemic and topical treatments, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's acne as the rating criteria reasonably describe her disability level and symptomatology. Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that her skin disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected skin disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial compensable rating for service-connected acne vulgaris is denied.


REMAND

Although the Board sincerely regrets the additional delay, this matter must be remanded. Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The July 2012 JMPR determined that the Board did not provide adequate reasons and bases for its November 2011 denial of an initial compensable evaluation for the Veteran's migraines. Specifically, it was noted that the Board did not discuss 38 C.F.R. §§ 4.3, 4.7, and 4.21, all of which are applicable. The July 2012 JMPR also noted that, upon remand, the Board should consider whether there is adequate medical evidence to determine the current severity of the Veteran's migraines as well as whether a VA medical examination should be provided. That VA must provide an adequate examination was noted. Barr, 21 Vet. App. at 303; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez, 22 Vet. App. 295.

In February 2006, the Veteran underwent a VA medical examination concerning her migraine headaches. She reported migraine headaches as being characterized by constant throbbing pain and associated photophobia once or twice per week. They reportedly improved with medication but worsened premenstrually. In her November 2006 notice of disagreement, the Veteran complained of very painful migraines characterized by sensitivity to light and sound which leave her able to move very little. The most recent VA examination was conducted over eight years ago and thus is of considerable age. Further it is clear from the record that the Veteran believes her migraines have worsened, as she noted only light sensitivity related to migraines at the examination, but some months thereafter noted additional sensitivity to sound as well as limited movement. As such, she must be afforded the opportunity to appear for another VA medical examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

With respect to the lack of discussion about 38 C.F.R. §§ 4.3, 4.7, and 4.21, the Board notes that development concerning another VA medical examination and any other development deemed necessary must be completed first. Such discussion more precisely will take place in a second Board decision.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of her migraines. The claims file shall be made available to and reviewed by the examiner. The examiner then shall obtain from the Veteran a description of her migraine history and symptomatology, to include information about onset, frequency, duration, and severity. All necessary tests, studies, or evaluations next shall be performed. Particular emphasis shall be focused on whether there are characteristic prostrating attacks, their frequency and duration if they exist, and whether there is economic inadaptability. 

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


